Campbell, J.,
delivered the opinion of the court.
A tenant continuing in possession after the expiration of his term cannot acquire title as against his landlord by the lapse of time, unless he has openly disclaimed tenancy to the knowledge of his landlord, as held in Holman v. Bonner, 63 Miss. 131; but that doctrine has no application to this case, for Bagsdale and Ball, the lessor and lessee, formally cancelled the lease, and thereby terminated the relation between them as landlord and tenant; and the evidence fully warrants the belief that thereafter Ball occupied and claimed as owner, and with the knowledge of Bagsdale, whose declarations on the subject were competent and satisfactory.
The verdict is manifestly right.

Affirmed.